Citation Nr: 1713284	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for duodenal ulcer with hepatitis B surface antigen positivity (hereinafter referred to as "ulcer").

2.  Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to February 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, continued the 40 percent disability rating for an ulcer; and granted service connection for hepatitis C and assigned an initial noncompensable rating, effective December 6, 2005.

In May 2012 and June 2016, the Board remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's June 2016 remand instructions by providing VA examinations in September 2016 and readjudicating the issues in a November 2016 Supplemental Statement of the Case.  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  During the entirety of the appeal period, the evidence does not demonstrate that the Veteran's duodenal ulcer has been severe; has resulted in daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or has resulted in incapacitating episodes (with symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  He has not been hepatitis B surface antigen positive since 2009.

2.  During the entirety of the appeal period, the evidence does not demonstrate that the Veteran's hepatitis C has resulted in intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for an ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.114, Diagnostic Codes 7305, 7345 (2016).

2.  The criteria for a compensable initial rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial rating for hepatitis C, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dingess/Hartman, supra.  
In a claim for an increased rating, such as the duodenal ulcer claim, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in March 2006, which set out the information required by Dingess/Hartman.  The information regarding the claim for increase that is required by Vazquez was provided in a June 2008 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in March 2006, August 2008, June 2012, May 2013, and September 2016 for his hepatitis C; and in March 2006, January 2008, August 2008, March 2009, May 2013, and September 2016 for his ulcer.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.

II.  Claims for Higher Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Increased Rating Claim for Ulcer

The Veteran's ulcer is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305-7345.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  However, the Board finds that this disability is more properly rated under Diagnostic Code 7305 as the Veteran's hepatitis B surface antigens have been negative and nonreactive.  Regardless of which diagnostic code is applied, the Veteran's ulcer does not warrant a 60 percent rating.

Diagnostic Code 7305 is used to evaluate duodenal ulcers.  A 40 percent rating is warranted when the duodenal ulcers are moderately severe, less than severe but with impairment of health manifested by anemia and weight loss, or with recurrent incapacitating episodes averaging 10 days or more in duration of at least four or more times a year.  A 60 percent rating is warranted when the duodenal ulcers are severe; or with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Alternatively, Diagnostic Code 7345 evaluates chronic liver disease without cirrhosis (including hepatitis B).  Under this provision, a 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (2) to the rating criteria defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The Veteran contends that the evidence of record supports a higher rating for an ulcer based on his VA treatment records.  He reported severe abdominal swelling, chronic abdominal pain, diarrhea, constipation, constant belching, and vomiting.

A March 2006 VA examination report reflects that the Veteran continued to have heartburn, gas, indigestion, some colicky mid-abdominal pain, occasional constipation, and some bleeding a month earlier that lasted for two days.  The examiner noted a past history of duodenal ulcer with moderate symptoms and minimal disability.

A January 2008 VA examination report reflects current symptoms of abdominal bloating, dyspepsia, abdominal pain, heartburn, and occasional dysphagia.  The Veteran stated that abdominal pain typically occurred following a meal every day; and that he occasionally spit up blood, passed blood in his stool, and was awakened by pain at night.  He denied weight loss, nausea, or vomiting.  He was assessed with a history of chronic, recurrent duodenal ulcer, with symptoms of moderate severity and negative hepatitis B surface antigen.

At an August 2008 VA examination, the Veteran complained of fatigue, but the examiner found that his peptic ulcer disease was not currently active.

A March 2009 VA examination report reflects no anorexia or weight loss but rather a gain of 10 pounds, nausea on a daily basis and often after brushing his teeth or eating, some intermittent gagging without vomiting, occasional nighttime vomiting or gagging, dyspepsia and abdominal pain with heartburn, and occasional dysphagia.  The examiner diagnosed a duodenal ulcer with a history of chronic recurrent ulcers, and noted that the Veteran's hepatitis B surface antigen levels were negative since 1990.

An October 2009 VA computed tomography (CT) scan and November 2009 VA magnetic resonance imaging (MRI) revealed mild hepatomegaly.

A May 2013 VA examiner diagnosed the Veteran with duodenal ulcer with recurring episodes of symptoms that were not severe and lasted less than a day.  The Veteran reported abdominal pain that occurred less than monthly, were periodic, and were only partially relieved by standard ulcer therapy.  He had no incapacitating episodes due to his ulcer; and had related scars that were not painful, unstable, or with a total area of greater than 39 square centimeters.  The Veteran required the use of continuous medication, specifically omeprazole.

VA treatment records from October 2013 to January 2015 reflect an assessment of stable stomach ulcer requiring omeprazole, negative hepatitis viral loads, and nonreactive hepatitis B surface antigens.  The Veteran reported in January 2015 that he felt more fatigued recently.

A September 2016 VA examination report reflects a diagnosis of duodenal ulcer with no bleeding issues and continuous medication for treatment.  He had recurring episodes of symptoms that were not severe, with a frequency of four episodes or more per year with an average duration of less than one day.  He reported abdominal pain that occurred less than monthly, was periodic, and was only partially relieved by standard ulcer therapy.  He had no incapacitating episodes.  According to an esophagogastroduodenoscopy (EGD), the Veteran was found to have no current duodenal ulcer, although he reported occasional abdominal discomfort.

VA treatment records from November 2016 reflect no malaise and no weight loss.

Based on a careful review of all of the medical and lay evidence, the Board finds that, throughout the appeal period, the Veteran's ulcer does not warrant a disability rating in excess of 40 percent.  In other words, the Veteran's ulcer is, at most, moderately severe under Diagnostic Code 7305.

The Veteran's ulcer was described as moderate in severity with minimal disability in March 2006, as moderate in severity in January 2008, as not currently active in August 2008, and as not severe in May 2013 and September 2016.  In fact, the September 2016 VA examiner noted that an EGD found no current duodenal ulcer.  As such, the Board finds that a rating of 40 percent under Diagnostic Code 7305 based on moderately severe duodenal ulcer generously compensates the Veteran for his disability.

While finding that Diagnostic Code 7305 is the more appropriate provision to evaluate the Veteran's ulcer, the Board acknowledges that the RO evaluated the Veteran's ulcer under Diagnostic Code 7345 based on chronic liver disease without cirrhosis, including hepatitis B.  Even if the Board continued to evaluate the Veteran's ulcer under this liver provision, the Board emphasizes that the Veteran is no longer hepatitis B surface antigen positive.  See September 2016 VA examination report.  Moreover, a disability rating in excess of 40 percent would not be warranted under Diagnostic Code 7345, as the Veteran did not manifest daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Rather, the evidence of record reflects that the Veteran denied weight loss in January 2008, gained 10 pounds in March 2009, and had no malaise or weight loss in November 2016.  Furthermore, there is no indication of incapacitating episodes due to his ulcer.

Accordingly, a disability rating in excess of 40 percent for the Veteran's service-connected ulcer is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Initial Rating Claim for Hepatitis C

The Veteran's hepatitis C is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7354.

Under this provision, a noncompensable rating is warranted for nonsymptomatic hepatitis.

A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (2) to the rating criteria defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The Veteran contends that the evidence of record supports higher ratings for hepatitis C based on his VA treatment records.  He stated that his hepatitis B and C caused elevated liver enzymes.  In his July 2007 and May 2009 Notice of Disagreements (NOD), he reported fatigue, joint aches, nausea, vomiting, loss of appetite, chronic abdominal pain, diarrhea, constipation, night sweats, exhaustion (tiredness and lack of energy), sleep impairment, bloating, indigestion and heartburn, and sexual changes.  In his December 2008 VA Form 9, he stated that he had had symptoms related to hepatitis C and hepatitis B until now and had been monitored by VA; he also stated that "no doctor [could] surely say that [his symptoms were] not caused by [his] condition of hepatitis C & B."  In his February 2012 appellate brief, he asserted that an initial rating of 10 percent for his hepatitis C was warranted based on his daily lethargy, weakness, right upper quadrant pain, and occasional regurgitation.

A March 2006 VA examination report reflects chronic hepatitis with stable abnormal liver function tests (LFTs).

VA treatment records from June 2006 to July 2007 include diagnoses of positive hepatitis C virus with LFTs which elevated in July 2007.

An August 2008 VA examination report reflects a diagnosis of hepatitis C, and the examiner stated that the Veteran's reported bloating and gastric burning or dyspepsia were more likely than not related to his cholelithiasis.  The examiner also noted that the Veteran's fatigue and itching was unlikely relate to his hepatitis C.  The examiner reasoned that hepatitis C did not cause dyspepsia-type symptoms and was usually a silent disorder.  
VA treatment records from March 2010 to February 2012 reflect a stable assessment of his hepatitis C with elevated LFTs.

A June 2012 VA examiner diagnosed the Veteran with hepatitis C that was stable, with evidence of mild transaminase elevation but no evidence of cirrhosis.  He found that the Veteran had no current signs or symptoms attributable to hepatitis C, and no incapacitating episodes during the past 12 months.  He stated that the Veteran's ability to work was not affected by his hepatitis C.

A May 2013 VA examination report reflects diagnoses of both hepatitis B and hepatitis C, which did not require continuous medication for control.  The examiner again found that the Veteran did not have any current signs and symptoms attributable to such, and did not have any incapacitating episodes during the past 12 months. 

VA treatment records from October 2013 to January 2015 reflect assessments as chronic and stable with no evidence of cirrhosis, weight loss, change in energy, abdominal pain, constipation or diarrhea, or bloating.  In January 2014, the Veteran also denied fatigue.  In May 2016, he was being followed for hepatitis C treatment with zepatier.

A September 2016 VA examination report reflects diagnoses of hepatitis B and C.  The Veteran reported that he had no symptoms for hepatitis C.  The examiner found that the Veteran did not require continuous medication to control his hepatitis C, currently had no signs or symptoms attributable to hepatitis C, and had no incapacitating episodes during the past 12 months.  He did note a slightly enlarged liver, and found that the Veteran's ability to work was not impacted.

Based on a careful review of all of the medical and lay evidence, the Board finds that throughout the appeal period, the Veteran's hepatitis C does not warrant a compensable initial rating under Diagnostic Code 7354.  In other words, the Veteran's hepatitis C has been nonsymptomatic and does not approximate the level of disability reflected in the criteria for a 10 percent rating.

The VA treatment records and VA examination reports consistently assessed the Veteran with stable chronic hepatitis C with elevated LFTs, but indicated no other related symptoms.  Additionally, the August 2008 VA examiner stated that hepatitis C is usually a silent disorder and attributed the Veteran's reported symptoms to other unrelated diagnoses.  Moreover, the June 2012, May 2013, and September 2016 VA examiners all found that the Veteran had no current signs or symptoms attributable to hepatitis C, did not require continuous medication, and did not have any incapacitating episodes.

The Board considered the Veteran's competent reports of fatigue, joint aches, nausea, vomiting, loss of appetite, abdominal pain, diarrhea, constipation, night sweats, exhaustion, sleep impairment, bloating, indigestion, heartburn, and sexual changes.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183 (1997).

As such, the Veteran in this case is competent to report his observable symptoms.  However, as a layperson, he is not competent to opine as to what disability caused those symptoms, despite his contentions, especially as he has a number of different medical conditions.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186.  In fact, the August 2008 VA examiner stated that the burning, bloating, and dyspepsia were unlikely related to the Veteran's hepatitis C.  Additionally, the remaining VA examiners explicitly found that the Veteran exhibited no symptoms of hepatitis C.

Accordingly, an initial compensable rating for the Veteran's service-connected hepatitis C is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson, 12 Vet. App. at 126.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected ulcer and hepatitis disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Lastly, the Board considered whether an inferred request for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not alleged, and the evidence does not raise the issue that he may be unemployable on account of his service-connected ulcer and hepatitis C disabilities on appeal here.  A TDIU request as concerning those service-connected disabilities has not been inferred.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).

ORDER

Entitlement to an increased rating in excess of 40 percent for duodenal ulcer is denied.

Entitlement to an initial compensable rating for hepatitis C is denied.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


